United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, New Cumberland, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-249
Issued: March 27, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 13, 2012 appellant filed a timely appeal of a July 30, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
recurrence of medical condition.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 8, 1997 appellant, then a 47-year-old truck inspector, sustained lower back
pain after he dismounted a trailer. He was discharged to light duty effective November 19, 1997.
OWCP accepted appellant’s traumatic injury claim for lumbosacral strain.2
On February 6, 2011 appellant filed a notice of recurrence, alleging that his back
condition worsened on October 8, 1997 and necessitated further medical treatment. He did not
stop work.
In a June 25, 1997 report, Dr. Duc Kim Hoang, a physiatrist, remarked that appellant had
a preexisting arthritic condition. A computerized tomography scan of the lumbar spine obtained
on April 19, 1996 exhibited L5-S1 annular bulging while cervical and lumbar x-rays obtained on
January 24 and 26, 1996 showed C5-C6 degenerative disc disease and L1-L2 anterior spurring.
Dr. Lance O. Yarus, an osteopath specializing in pain management, detailed in a
February 29, 2012 report that appellant injured his lower back in 1994 and 1996 prior to the
September 8, 1997 incident. On examination, he observed decreased lumbar lordosis,
lumbosacral and posterior superior iliac edema and tenderness, limited range of motion, and
external oblique, serratus posterior inferior, erector spinae, serratus anterior, latissimus dorsi- and
paralumbar muscle spasms and trigger points. Dr. Yarus also noted diminished bilateral extensor
hallucis longus, flexor hallucis longus, tibialis anterior, soleus, hamstring and quadriceps muscle
strength, knee and ankle reflexes, and anterior thigh and foot sensation. He diagnosed
degenerative lumbosacral intervertebral disc, lumbar intervertebral disc displacement without
myelopathy, chronic pain syndrome, spinal nerve injury and gait abnormality. Dr. Yarus advised
that appellant required a personal mobility vehicle and concluded that the September 8, 1997
industrial injury “is to be considered a substantial factor in the development, acceleration and/or
precipitation of symptoms requiring the outlined medical care.”
OWCP informed appellant in a June 29, 2012 letter that additional evidence was needed
to establish his claim for recurrence of medical condition. It gave him 30 days to submit a
medical report from a physician explaining the connection between his present condition and the
accepted lumbosacral strain.
Appellant asserted in a July 15, 2012 statement that he remained symptomatic since
September 8, 1997. He added that he needed a motorized scooter in order to perform his job
duties.
By decision dated July 30, 2012, OWCP denied appellant’s claim for recurrence of
medical condition, finding the evidence insufficient to establish that his alleged need for further
medical treatment was due to a worsening of his accepted lumbosacral strain.

2

This information was incorporated into the June 29, 2012 statement of accepted facts.

2

LEGAL PRECEDENT
A recurrence of medical condition refers to a documented need for further medical
treatment after release from treatment for the accepted condition or injury when there is no
accompanying work stoppage. Continuous treatment for the original treatment or injury is not
considered a “need for further medical treatment after release from treatment,” nor is an
examination without treatment.3
An employee who claims a recurrence of medical condition has the burden of proof to
establish causal relationship by the weight of substantial, reliable, and probative evidence. This
burden requires that an employee furnish medical evidence from a physician who, on the basis of
a complete and accurate factual and medical history, concludes that the employee’s need for
additional medical care is causally related to the accepted injury and supports that conclusion
with sound medical reasoning.4
ANALYSIS
OWCP accepted that appellant sustained lumbosacral strain while in the performance of
duty on September 8, 1997. He was released to light duty effective November 19, 1997.
Appellant subsequently filed a claim for recurrence of medical condition on February 6, 2011
and submitted medical evidence.
Medical evidence of bridging symptoms must demonstrate that the claimed recurrence
was causally related to the accepted injury.5 In a February 29, 2012 report, Dr. Yarus evaluated
appellant, diagnosed degenerative lumbosacral intervertebral disc, lumbar intervertebral disc
displacement without myelopathy, chronic pain syndrome, spinal nerve injury and gait
abnormality. He opined that the need for additional medical care, namely a personal mobility
vehicle, was due to the September 8, 1997 industrial injury. The Board finds that Dr. Yarus did
explain with sound medical reasoning how appellant’s present condition was causally related to
his accepted lumbosacral strain.6 Medical reports consisting solely of conclusory statements
without supporting rationale are of diminished probative value.7

3

20 C.F.R. § 10.5(y). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.5(b) (May 2003) (after 90 days of release from medical care the claimant is responsible for submitting an
attending physician’s report which contains a description of the objective findings and supports causal relationship
between the claimant’s current condition and the accepted condition).
4

E.O., Docket No. 11-1099 (issued February 24, 2012); J.B., Docket No. 11-1410 (issued January 5, 2012).

5

Ricky S. Storms, 52 ECAB 349 (2001).

6

The Board notes that Dr. Yarus diagnosed conditions that have yet to be accepted by OWCP as employment
related. See A.K., Docket No. 12-742 (issued October 18, 2012).
7

William C. Thomas, 45 ECAB 591 (1994).

3

Dr. Hoang’s June 25, 1997 report is not relevant to appellant’s claim in 2011. Therefore,
his opinion was of limited probative value on the matter.8 In the absence of rationalized medical
opinion evidence, appellant did not meet his burden of proof. Appellant submitted new evidence
on appeal. The Board, however, lacks jurisdiction to review evidence for the first time on
appeal.9
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained a recurrence of medical
condition.
ORDER
IT IS HEREBY ORDERED THAT the July 30, 2012 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: March 27, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

O.W., Docket No. 09-2268 (issued June 9, 2010).

9

20 C.F.R. § 501.2(c).

4

